DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment received on 11/06/2020.

Claim Status
Claims 1-9, 11-13, 18 and 19 have been amended. Claim 20 is new.  Claims 1-20 are presented for examination.

Double Patenting
The terminal disclaimer filed on 11/06/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,904,682 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 20 is objected to because of the following informalities:  The status of claim 20 is new and is dependent of claim 1.  However, claim 20 was independent as claimed in the Preliminary Amendment dated 05/30/2018.  Thus, the status of claim 20 must be clarified. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

In independent claims 18 and 19, the preamble of the claims recites a device, indicating structure, but the components of the device(s) have been interpreted as encompassing software per se (e.g. a display means, an input means, storage means, a computing means); there is no hardware has been claimed.  Thus, the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se. The Applicant may overcome this rejection by reciting the specific physical structures that make up the system (as supported by the specification).

Allowable Subject Matter
Claims 1-17 allowed.  Claims 18-19 would be allowable if overcome the 101 rejections. Claim 20 would be allowable if clarify the status.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CECILE H VO/               Examiner, Art Unit 2153                                                                                                                                                                                         /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153